DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021, 7/22/2020, 11/15/2019, 1/24/2019, 5/1/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 11, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) or both as being anticipated by Sun (CN 106412780 B), for translation purposes; hereinafter supplementing its US publication (US 2018/0068154 A1) and citations equivalent therein. 
Referring to Claim 1, Sun teaches an ultrasound fingerprint sensor device (Abstract; [0058]; 100 of Figure 14), comprising:
an intermediate layer ([0062];wherein, the packaging material between the base chip 30 in Figure 14 and the transducers: 122 in Figure 13) coupled to a base chip ([0061]; 30 of Figure 14) including an integrated circuit ([0063]) having conducive contacts at a surface of the base chip (the dashed rectangles underneath the transducer 10 in Figure 14), the intermediate layer including an insulation layer formed on the base chip ([0062]; the packaging material between the chip 30 and the transducer 10 in see Figure 14) and a corresponding array of channeling electrode structures (the white rectangles between the chip 30 and the transducer Figure 14) coupled to the conductive contacts and passing through the insulation layer ( Figure 14), wherein the channeling electrode structures terminate at or above a top surface of the insulation layer to provide bottom electrodes (Figure 14; [0063], lines 5-8: a control “to emit and detect the ultrasonic wave” of the transducer implies that there is an electrical contact);
a plurality of ultrasonic transducer elements (Figure 14; 122 of Figure 13) including an acoustic transducer material coupled ([0005]) to the bottom electrodes (Figure 14);
a plurality of top electrodes positioned on the ultrasonic transducer elements ([0106]; 16 of Figure 13).

Referring to Claim 2, Sun teaches the a filler material that is filled in gaps between the ultrasonic transducer elements over the insulation layer ([0010]; [0013]; [0067]).

Referring to Claim 3, Sun teaches the filler material includes one or more of an epoxy or a gel ([0003]; [0005]; [0067]).

Referring to Claim 4, Sun teaches the acoustic transducer material includes a piezeoelectric crystal including lead zirconate titanate (PZT), aluminum nitride (AlN), gallium phosphate, quartz, tourmaline, lead magnesium niobate-lead titanate (PMN-PT) ([0007]).

Referring to Claim 8, Sun teaches the plurality of ultrasonic transducer elements include a one-dimensional array of transducer elements positioned above a group of the bottom electrodes ([0032]).

Referring to Claim 9, Sun teaches the ultrasound fingerprint sensor device is operable to transmit an acoustic probe signal toward a target volume and receive a return acoustic signal reflected from the target volume at the plurality of ultrasonic transducer elements, wherein the top electrodes are coupled to a driver circuit to control actuation of the ultrasonic transducer elements to generate the acoustic probe signal, and wherein ultrasonic transducer elements are coupled to a receiver circuit to process the received return acoustic signal ([0063]).

Referring to Claim 10, Sun teaches the ultrasound fingerprint sensor device is operable to transmit an acoustic probe signal toward a target volume, wherein the top electrodes are coupled 
a plurality of second ultrasonic transducer elements including an acoustic transducer material positioned underneath the base chip ([0063]);
a second intermediate layer coupled to a second base chip including a second integrated circuit having second conducive contacts at a surface of the second base chip, the second intermediate layer including a second insulation layer formed on the second base chip and a corresponding array of second channeling electrode structures coupled to the second conductive contacts and passing through the second insulation layer, wherein the second channeling electrode structures terminate at or above a top surface of the second insulation layer to provide second bottom electrodes, and wherein the second electrodes are coupled to the second ultrasonic transducer elements ([0061]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun on view of Mathe (US 2017/0059699 A1).
Referring to Claim 5, Sun doesn’t explicitly teach the base chip includes a CMOS device.
Mathe teaches the base chip includes a CMOS device ([0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun with the invention of Mathe for the purpose of increasing scanning speed and minimizing cross-talk in a sensor array; thereby, improving sensitivity of the pixel sensor.

Referring to Claim 6, Mathe teaches the insulation layer includes silicon oxide ([0096]-[0097]).

Referring to Claim 7, Sun doesn’t explicitly teach the plurality of ultrasonic transducer elements include a two-dimensional array of transducer elements, wherein each transducer element of the array is positioned above a respective bottom electrode.
Mathe teaches the plurality of ultrasonic transducer elements include a two-dimensional array of transducer elements, wherein each transducer element of the array is positioned above a respective bottom electrode ([0004]; [0036]).

Claim(s) 11-21, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun on view of Schmitt (US 2010/0239133 A1).
Referring to Claim 11, Sun teaches a method for fabricating an ultrasound fingerprint sensor device, the method comprising:
forming a layer of an acoustic transducer material on the intermediary protective structure ([0062]; the packaging material between the chip 30 and the transducer 10 in see Figure 14);
producing top electrodes on the produced transducer elements ([0106]; 16 of Figure 13).
Sun doesn’t explicitly teach producing an intermediary protective structure including an array of bottom electrodes and an insulation layer on a base chip; producing transducer elements over the intermediary protective structure by dicing or etching the formed transducer material layer to create the transducer elements, wherein the insulation layer includes a thickness such that portions of the intermediary protective structure incur loss without any damage occurring to the underlying base chip during the dicing or etching the formed layer of the acoustic transducer material.

producing transducer elements over the intermediary protective structure by dicing or etching the formed transducer material layer to create the transducer elements ([0083]), wherein the insulation layer includes a thickness such that portions of the intermediary protective structure incur loss without any damage occurring to the underlying base chip during the dicing or etching the formed layer of the acoustic transducer material ([0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun with the invention of Schmitt for the purpose of creating a multi-dimensional image of the finger by switching the transmission and reception functions between top and bottom electrodes;  reducing the usage number of components; and simplifying the structure of the transducer, thereby reliably obtaining the biometric identification.

Claim 12 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Referring to Claim 13, Sun  teaches the method of claim 11, wherein the acoustic transducer material includes a piezeoelectric crystal including lead zirconate titanate (PZT), aluminum nitride (AlN), gallium phosphate, quartz, tourmaline, lead magnesium niobate-lead titanate (PMN-PT) ([0032]).

Referring to Claim 14, Schmitt teaches the base chip includes a CMOS device ([0096]).

Claim 15 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Referring to Claim 16, Sun teaches the filler material includes one or more of an epoxy or a gel ([0067]).

Referring to Claim 17, Sun teaches the producing the intermediary protective structure includes: forming the insulation layer on the base chip ([0062); 
etching channels through the insulation layer at a position above conductive contacts of the base chip ([0068]);
depositing conductive material in the etched channels to form the bottom electrodes, wherein the bottom electrodes include an interface surface positioned at or above a top surface of the insulation layer ([0068]-[0069]).

Referring to Claim 18, Schmitt teaches the forming the layer of the acoustic transducer material includes bonding the layer including one or more of gluing or soldering ([0082]).

Referring to Claim 19, Sun teaches the layer of acoustic transducer material is formed as a single piece or as multiple pieces ([0017]).

Referring to Claim 20, Schmitt teaches the forming the layer includes preparing one or both of the top and bottom surfaces of the acoustic transducer material for electrode coatings 

Referring to Claim 21, Sun teaches the produced transducer elements are diced or etched as a one-dimensional row or column of the transducers elements ([0032]).

Referring to Claim 26, Sun teaches an ultrasound fingerprint sensor device, comprising:
an intermediate layer ([0062];wherein, the packaging material between the base chip 30 in Figure 14 and the transducers: 122 in Figure 13) coupled to a base chip ([0061]; 30 of Figure 14) including an integrated circuit ([0063]) including an integrated circuit having conducive contacts at a surface of the base chip, the intermediate layer including an insulation layer and bottom electrode structures coupled to the conductive contacts of the base chip (the dashed rectangles underneath the transducer 10 in Figure 14), wherein the intermediate layer is produced by: 
forming the insulation layer on the base chip ([0062]; the packaging material between the chip 30 and the transducer 10 in see Figure 14); 
etching channels through the insulation layer at a position above conductive contacts of the base chip ([0063]); and 
depositing conductive material in the etched channels to form the bottom electrodes, wherein the bottom electrodes include an interface surface positioned at or above a top surface of the insulation layer ([0068]-[0069]);
a plurality of ultrasonic transducer elements (Figure 14; 122 of Figure 13) including an acoustic transducer material coupled ([0005]) to the bottom electrodes (Figure 14), wherein the ultrasonic transducer elements are produced by: 

a plurality of top electrodes positioned on the ultrasonic transducer elements ([0106]; 16 of Figure 13).
Sun doesn’t explicitly teach producing transducer elements over the intermediate layer by dicing or etching the formed acoustic transducer material layer to create the ultrasonic transducer elements; wherein the insulation layer includes a thickness such that portions of the intermediate layer incur loss without any damage occurring to the underlying base chip during the dicing or etching the formed layer of the acoustic transducer material; and a plurality of top electrodes positioned on the ultrasonic transducer elements, wherein the top electrodes are produced by: coating a conductive material on the produced ultrasonic transducer elements.
Schmitt teaches producing transducer elements over the intermediate layer by dicing or etching the formed acoustic transducer material layer to create the ultrasonic transducer elements ([0083]); 
wherein the insulation layer includes a thickness such that portions of the intermediate layer incur loss without any damage occurring to the underlying base chip during the dicing or etching the formed layer of the acoustic transducer material ([0083]); and 
wherein the top electrodes are produced by: coating a conductive material on the produced ultrasonic transducer elements ([0069]).

Referring to Claim 27, Sun teaches a filler material that is filled in gaps between the ultrasonic transducer elements over the insulation layer ([0010]; [0013]; [0067]).

Referring to Claim 30, Sun teaches the plurality of ultrasonic transducer elements include a one-dimensional array of transducer elements positioned above a group of the bottom electrodes ([0032]). 

Claim(s) 22-25 and 29-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun on view of Schmitt in view of Mathe.
Referring to Claim 22, Sun doesn’t explicitly teach the produced transducer elements are diced or etched as a two-dimensional array of discrete transducer elements over the bottom electrodes.
Mathe teaches the produced transducer elements are diced or etched as a two-dimensional array of discrete transducer elements over the bottom electrodes ([0004]; [0036]).

Referring to Claim 23, Sun teaches filling gaps in the diced or etched regions of the acoustic transducer material with a filling material ([0010]; [0013]; [0067]).

Referring to Claim 24, Schmitt teaches the producing the top electrodes includes coating a conductive material on the produced transducer elements ([0069]).

Referring to Claim 25, Sun teaches prior to the producing the top electrodes, the method further comprising: attaching a second base chip to the produced transducer elements ([0061]);
producing a second intermediary protective structure including an array of second bottom electrodes and a second insulation layer on the second base chip ([0061]);

then, producing the top electrodes on the produced second transducer elements ([0106]; 16 of Figure 13).
Sun doesn’t explicitly teach producing second transducer elements over the second intermediary protective structure by dicing or etching the formed second transducer material layer to create the second transducer elements, wherein the second insulation layer includes a thickness such that portions of the second intermediary protective structure incur loss without any damage occurring to the underlying second base chip during the dicing or etching the formed second layer of the acoustic transducer material.
Schmitt teaches producing second transducer elements over the second intermediary protective structure by dicing or etching the formed second transducer material layer to create the second transducer elements ([0083]), wherein the second insulation layer includes a thickness such that portions of the second intermediary protective structure incur loss without any damage occurring to the underlying second base chip during the dicing or etching the formed second layer of the acoustic transducer material ([0063]); 

Referring to Claim 28, Sun doesn’t explicitly teach the insulation layer includes silicon oxide.
Mathe teaches the insulation layer includes silicon oxide ([0096]-[0097]). 

Referring to Claim 29, Sun doesn’t explicitly teach the plurality of ultrasonic transducer elements include a two-dimensional array of transducer elements, wherein each transducer element of the array is positioned above a respective bottom electrode.
Mathe teaches the plurality of ultrasonic transducer elements include a two-dimensional array of transducer elements, wherein each transducer element of the array is positioned above a respective bottom electrode ([0004]; [0036]). 


Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645